Case 17-41671   Doc 45   Filed 02/18/20 Entered 02/18/20 15:13:48   Main Document
                                      Pg 1 of 7
Case 17-41671   Doc 45   Filed 02/18/20 Entered 02/18/20 15:13:48   Main Document
                                      Pg 2 of 7
Case 17-41671   Doc 45   Filed 02/18/20 Entered 02/18/20 15:13:48   Main Document
                                      Pg 3 of 7
Case 17-41671   Doc 45   Filed 02/18/20 Entered 02/18/20 15:13:48   Main Document
                                      Pg 4 of 7
Case 17-41671   Doc 45   Filed 02/18/20 Entered 02/18/20 15:13:48   Main Document
                                      Pg 5 of 7
Case 17-41671   Doc 45   Filed 02/18/20 Entered 02/18/20 15:13:48   Main Document
                                      Pg 6 of 7
Case 17-41671   Doc 45   Filed 02/18/20 Entered 02/18/20 15:13:48   Main Document
                                      Pg 7 of 7
